DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 contains two periods following the word “at”.  This limitation is indefinite because a claim ends in a period, and it cannot be determined whether the claim ends following either one of these two periods, or whether the entirety of the claim is to be considered.
For the purposes of further examination the periods following “at” have been interpreted to be typos; claim 1 has been interpreted to end following the terminal word “oxychloride”.
Claims 2-7 and 9-20 are rejected for dependencies on instant claim 1.
Regarding claim 1:  Claim 1 has been amended to recite percentage contents, without specifying a basis for this percentage.  Many interpretations are possible, including weight percentage, volume percentage, molar percentage, etc.  Since it cannot be determined what is being claimed, weight percentage has been examined on the merits since weights are measured in the instant Examples.
Claims 2-7 and 9-20 are rejected for dependencies on instant claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. Journal of Non-Crystalline Solids 354 (2008) 4089-4093, as evidenced by the originally filed specification (for citation purposes, the PG-PUB of the instant application, US 2019/0211264, is referenced).
Regarding claim 1:  Zhang teaches a rare earth oxide (REO) aerogel (Gd2O3; Abstract).  The aerogel comprises a network of REO nanostructures (nanoparticles; Zhang page 4091 section 3.2).  The aerogel is a monolith having a size of at least about 1 cm (Zhang Figure 1 and Figure 1 description on page 4091).  Zhang has been interpreted as meeting this because it is taught that the composition is substantially free of oxychloride when synthesized without chloride salts of the metals (see US ‘264 ¶ [0002]);  Zhang teaches that gadolinium nitrate 
Zhang does not measure the content of elements other than rare earth or oxygen.  However, as shown, Zhang prepares compositions of GdNO3, water/ethanol and propylene oxide (Zhang Table 2).  The gel is calcined into an aerogel at various temperatures from 300-700oC for four hours (Zhang Figure 5 and section 3.3).  Treatment at this temperature removes the organics, nitrogen and solvent, leaving an aerogel consisting essentially of the rare earth and oxygen; the instant application shows that this substantially identical process creates aerogels having at least about 10% content from rare earth metals and at most 20% elements other than rare earth or oxygen (US ‘264 ¶ [0062]-[0063] and [0068]).  For this reason, Zhang must contain the claimed percentages; otherwise the instant application raises the issue of enablement since the application repeats the process of Zhang in a substantially identical fashion and does not teach specifically how the claimed ratios are met other than through process of Zhang.
Regarding claim 2:  Zhang shows the monolith as a disc having at least two dimensions greater than 1 cm (Zhang Figure 1).
Regarding claims 4-5:  Zhang does not measure the claimed properties.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Zhang. However, Zhang teaches all of the claimed ingredients, within the claimed amounts, and prepares the composition by a substantially similar process of preparation involving thermally annealing a dry gel of a lanthanide nitrate and epoxy.  The instant specification teaches that the US ‘264 ¶ Therefore, it has been held inherent that the composition of Zhang would have the required density properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658
(Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required density.
Regarding claims 6-7:  Zhang teaches a BET (Brunauer) surface area of 223 m2/g.  In the absence of direction from the invention, this has been interpreted to be “about” 200 m2/g.
Regarding claim 9:  Zhang (section 2.1 on page 4090) the gel being made from roughly 50 wt% Gd (REO; lanthanide) and roughly 50% epoxy.  The aerogel resulting from this gel has been interpreted to possess greater than at least about 20 wt% lanthanide, especially after the calcining process at 300-700oC.
Regarding claim 10:  Zhang teaches various crystal structures of the aerogel (section 3.3, pages  4091-4092).
Regarding claim 11:  Zhang teaches the product is thermally stable (last sentence in section 4 on page 4093).
Regarding claim 12:   Zhang teaches thermal stability after heating at 300oC for four hours (Zhang section 4 on page 4093).  In the absence of definition of “about, 300oC has been oC.  Additionally, the product of claim 1 is anticipated, and the product of Zhang is taught to decompose only when temperature rises to 500-700oC (section 4) providing further evidence that the claimed monolith possesses the claimed property.
Regarding claim 13:  Zhang teaches the REO aerogel is luminescent (Zhang page 4092 section 3.4).
Regarding claims 14 and 17:  Zhang teaches gadolinium oxide (“Gd2O3”; Zhang Abstract).
Regarding claims 18-19:  Zhang teaches the product of claim 1, which produces a product reading on claim 1.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113).
Regarding claim 20:  Zhang teaches the aerogel for uses such as a laser material or catalyst (Zhang Introduction page 4089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. Journal of Non-Crystalline Solids 354 (2008) 4089-4093 as evidenced by the originally filed specification (for citation purposes, the PG-PUB of the instant application, US 2019/0211264 is referenced), as applied to claim 1 above.
Regarding claim 3:  Zhang shows a disc monolith having two dimensions greater than 1 cm in Figure 1.
Zhang is silent specifically with regard to the size of the third dimension.  However, Zhang indicates that the monolith has utility in the fields of catalysis or lasers (Zhang Introduction).  A person having ordinary skill in the art would have been motivated to size the monolith according to the application at hand (e.g. a larger dimension for a larger catalytic bed reactor) through routine experimentation by changing the size of the mold/container that it is made in.  Changes in size/proportion (MPEP § 2144.04 IVA) and shape (MPEP § 2144.04 IVB) have been upheld as prima facie obvious in the absence of unexpected results.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. Journal of Non-Crystalline Solids 354 (2008) 4089-4093 as evidenced by the originally filed specification (for citation purposes, the PG-PUB of the instant application, US 2019/0211264 is referenced), as applied to claim 1 above, in view of US 2003/0224924 to Satcher et al.
Regarding claims 4-5:  Zhang is silent in measuring the density of the aerogel.  Satcher teaches that the density of an aerogel is a result-effective variable (MPEP § 2144.05) controlled Satcher ¶ [0024]).  Zhang and Satcher are analogous art in that they are concerned with the same field of endeavor, namely metal oxide aerogels used for catalysis applications.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the sintering temperature during formation of the aerogel in Zhang with the motivation of arriving at a density suitable for the catalytic or laser application in Zhang.
Regarding claims 18-19:  Zhang teaches a process wherein a REO aerogel is produced by curing a reaction mixture comprising at least one rare earth metal nitrate, at least one epoxide and at least one organic solvent to produce a wet gel, wherein the reaction mixture is substantially free of chloride, drying the wet gel to produce a dry gel and thermally annealing the dry gel to produce the monolithic REO aerogel.
Zhang differs from the invention as claimed in that an acid, rather than a base as claimed, is used in the process.  This is not believed to materially affect the final product due to the final thermal reaction which would remove organics and volatiles.  However, the use of a base catalyst is known from Satcher (¶ [0021]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute a base catalyst into the invention of Zhang with the motivation of decreasing particle size to reduce cracking (Satcher ¶ [0024]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. Journal of Non-Crystalline Solids 354 (2008) 4089-4093 as evidenced by the originally filed Tillotson et al.
Regarding claims 15-16:  Zhang is silent concerning the aerogel monolith comprising two or three different rare earth or lanthanides.  Tillotson teaches that similar sol-gel processes can be used to form aerogels of multiple metals (Tillotson ¶ [0020] and [0029]).  The use of multiple lanthanide metals is at once envisaged from Tillotson’s teaching in ¶ [0018] that several named species (e.g. Ce, Nd, Er) are possible for selection from a small list of elements.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP § 2144.06 I).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to combine two or three elements from Tillotson to arrive at the invention as claimed, with the motivation of controlling the composition, morphology and density of the final material, all of which an affect the energetic and performance properties of the resulting pyrotechnic (Tillotson ¶ [0063]).  Burden shifts to applicant for a showing of unexpected results commensurate in scope with the breadth of the claim language.

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 5-7) received March 15th, 2021.
A) Applicant's arguments with regard to the rejections of claims 1-2, 4-14 and 17-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang have been fully considered but they are not persuasive.
1) On page 5 it is argued that Zhang does not teach the conditions that create a composition having at least 10% rare earth metal and at most 20% impurity.
In response, while Zhang does not measure the claimed ingredients, the product as claimed necessarily results from the process of Zhang, because the applicants’ process is substantially identical to the process of Zhang, and if this process did not result in the claimed properties, then issues of enablement are raised.
In Zhang, as in the instant specification, Zhang subjects a gel of rare earth nitrate and propylene oxide to 4 hours of calcining at 300-700oC.  The instant invention substantially follows the process of Zhang to the letter, using the same ingredients within the claimed amounts, temperature protocol and time.  Other than measuring the claimed property, there is no indication of any other means by which this property is arrived.  It naturally follows that the composition of Zhang will contain substantially rare earth metal (gadolinium) and oxygen after burning away the organic and volatile amines.  For these reasons, Zhang must necessarily contain the claimed percentages, or the instant invention is non-enabling.
2) The arguments that Zhang does not teach intended uses are not persuasive.
Zhang in fact teaches the aerogel for devices such as lasers and/or catalytic applications (Zhang Introduction page 4089).  Devices such as lasers are at once envisaged when Zhang specifically indicates that the material is suitable as a laser crystal.
B) In the absence of further arguments directed towards the dependent claims, these rejections of record have been maintained and/or updated to reflect the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767